DETAILED ACTION

Response to Amendment
	In view of the amendments to Claims 1 and 4, the previous §112(b) rejections directed to the claims are withdrawn.
In view of the amendments to Claims 1 and 4, the previous prior art rejections directed to the claims are maintained.

Priority
Receipt is acknowledged for some of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2016-205640, filed on 20 October 2017, is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JPH-11278950 (Endo).
In regards to Claims 1-2 and 4-5, Endo teaches a bonded part, which can be suitably used in the manufacture of semiconductor manufacturing equipment members and the like (¶1), which 2O3, and free from AlN (instant Claims 1 and 4), and overlapping with the claimed range of the content of the composite oxide in the joint layer being not less than 10 mol% and not more than 86 mol% (instant Claims 2 and 5).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Application Publication No. KR 2014-0132903 (Chae) in view of WIPO Patent Application Publication No. WO 2014-053321 (Peters).
In regards to Claims 1 and 4, Chae teaches a ceramic heater for heating a semiconductor wafer in a semiconductor manufacturing process and a method of manufacturing the same (¶27), wherein the ceramic heater may include a ceramic body and support portion under the body formed from aluminum nitride (¶33), wherein aluminum oxide may be used for bonding when the ceramic body and ceramic support are formed using aluminum nitride (¶34), and between the supports, a bonding layer containing aluminum oxide and rare earth oxide are provided (¶37) – corresponding to a semiconductor production device component comprising a first ceramic member including an AlN-based material in which AlN is the largest component in weight proportion, and a second ceramic member including an AlN-based material in which AlN is the largest component in weight proportion, and a joint layer disposed between the first and second ceramic members as to join the first ceramic member and the second ceramic member to each other (instant Claims 1 and 4).  Chae also teaches that the bonding layer may have a circular ring shape (¶43); one of ordinary skill in the art would recognize that a continuous bonding layer such as that of Endo can be construed to be having multiple sites of joining between the members of AlN, such that the bonding adhesive is applied at a plurality of joint sections between the first and second ceramic members (instant Claim 4).  
2O3 (instant Claims 1 and 4).
In the same field of aluminum and rare earth oxides in heat applications, Peters teaches that the provision of a layer with a photonic crystal of a ceramic material improves protection against thermal stress (¶13), and that the photonic crystal ceramic can be perovskites such as (Gd)AlO3 (¶22) – corresponding to a composite oxide containing Gd and Al, and Al2O3-.
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the ceramic perovskite composition of Peters within the bonding layer as a rare earth oxide, with aluminum oxide, of Chae.  One of ordinary skill in the art would have been motivated by the desire and expectation of improving thermal stress protection, as taught by Peters, within the bonding layer of Chae in order to improve durability and performance of the ceramic heater of Chae.

In regards to Claims 2 and 5, Chae teaches that the bonding layer may comprise 0.5 to 10 wt%  aluminum oxide and about 0.5 to 10 wt% rare earth oxide; one of ordinary skill in the art would expect the bonding powder of Chae in view of Peters with the composite oxide of Peters to be up to 20 wt%, which overlaps with the claimed range of the content of the composite oxide in the joint layer being not less than 10 mol% and not more than 86 mol% (instant Claims 2 and 5).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	

Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that Endo only discusses the composition of the bonding adhesive as opposed to the resulting bonding layer, and that the adhesive needs to contain nitrogen (Applicant’s Arguments, Pages 6-7), and that the materials are initially combined and melted to create a body that is then pulverized and used to obtain a bonding adhesive to produce the final bonding layer, but does not disclose the composition of the joined body (Page 8).  Applicant argues, similarly, that Chae also does not disclose the composition of the final heated bonding layer (Page 7).  Applicant asserts that a person of ordinary skill in the art would understand that the composition of a joining layer may differ from the composition before heating, and thus the disclosures are not sufficient to render obvious the limitations of Claim 1 (Page 8), and that Endo teaches that silicon nitride/aluminum nitride powder is contained in an amount of 1 to 50% by weight, and that the bonding layer of Chae may also include AlN (Page 9).  Applicant notes that to the extent that Endo and Chae may disclose embodiments which do not contain AlN, Endo and Chae certainly do not provide any indication of a joint layer which contains both a composite oxide containing Gd and Al, and alumina, but also does not contain AlN (Page 9).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments that a person of ordinary skill in the art would understand that the composition of a joining layer may differ from a pre-heated composition and such that the disclosures are not sufficient to render the limitations of Claim 1 regarding composition obvious constitute mere attorney argument.  Arguments of counsel and discussions of caselaw, standing alone, cannot take the place of factually supported objective evidence. (In re Huang, 100 F.3d 135, 139- 40 (Fed. Cir. 1996)). Attorney argument is not evidence. (In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974)). Lawyer’s arguments and conclusory statements, which are unsupported by factual evidence, are entitled to little probative value. (In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997)).  Namely, Applicant has not provided sufficient, or any, evidence on the record to show that one of ordinary skill in the art would not expect the composition to remain substantially the same for a bonded product.  Examiner notes that that given that the bonding layers of Endo and Chae contain compositions that correspond substantially to that as claimed, and that one of ordinary skill in the art would not expect processes that do not introduce additional components, such as heating, to substantially alter the composition compared to that before heat treatment.  Examiner also notes that the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Therefore, in regards to Applicant’s arguments to Endo that the bonding layer material is solidified, pulverized, before used as a paste, Examiner notes that one of ordinary skill in the art would expect the compositions of the bonding material of Endo to be obvious over the invention as claimed, particularly given that Endo and Chae teach substantially overlapping compositions.
Id.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Id.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Id.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Id.  
Endo and Chae teach that possible embodiments may include AlN; however, their respective disclosures are not limited to exemplary embodiments and samples.  Examiner respectfully disagrees with Applicant’s position that Endo and Chae do not provide any indication of a joint layer which contains Gd and Al and alumina, but also does not contain AlN.  As is noted by the Applicant (Page 9), Endo and Chae teach that the use of AlN is an optional and potential embodiment, and therefore, one of ordinary skill in the art would find it obvious to broadly interpret their teachings in terms of the possible components within the bonding adhesive.
Applicant’s assertion that the prior art fails to teach the instant 
Therefore, Applicant’s arguments are not persuasive.

Applicant further argues that the material used within Peters is within a reflective layer that acts as a thermal barrier coating for gas turbines, and thus, is exposed to external heat as opposed to Chae, which that within ceramic heaters for heating semiconductor wafers (Applicant’s Arguments, Pages 9-10), and such, the composition for a TBC for gas turbines is not relevant to the bonding layer in a ceramic heater (Page 10).
In regards to Applicant’s arguments, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  MPEP 2145.IV.  As set forth in the Non-Final and Final Rejection above, Peters teaches, in the related field of aluminum and rare earth oxides in heat applications, that the provision of a layer with a photonic crystal of a ceramic material improves protection against thermal stress (¶13), and that the photonic crystal ceramic can be perovskites such as (Gd)AlO3 (¶22) – corresponding to a composite oxide containing Gd and Al, and Al2O3-.  Examiner maintained that it would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the ceramic perovskite composition of Peters within the bonding layer as a rare earth oxide, with aluminum oxide, of Chae.  One of ordinary skill in the art would have been motivated by the desire and 
Applicant has not provided proper evidence on the record to show that one of ordinary skill in the art would not have found it obvious to have combined the teachings of Chae with Peters, and provides not arguments against Examiner’s rationale that one of ordinary skill in the art would have found it obvious, given that both teachings are directed to rare earth oxides and aluminum materials, and given that both teachings are directed to materials used in high heat applications.  
Therefore, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 /Daniel J. Schleis/Primary Examiner, Art Unit 1784